Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 26, 2021

                                     No. 04-21-00046-CV

                                 IN RE Brad LARSEN,
                   Rent Werx LLC D/B/A Larsen Properties and Leah Larsen

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-10309
                        Honorable John D. Gabriel, Jr., Judge Presiding


                                        ORDER

       Relators’ response to Real Parties in Interests’ motion for en banc reconsideration is due
on August 2, 2021. Before the due date, Relators filed an unopposed first motion for an
extension of time to file the response until August 16, 2021. See TEX. R. APP. P. 10.5(b).
      Relators’ motion for extension of time is GRANTED. Relators’ response is due on
August 16, 2021.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of July, 2021.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court